Dismissed and Memorandum Opinion filed May 15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00290-CR

                     DEANTE KEIVON CLAY, Appellant

                                           V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 339th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1403118

                 MEMORANDUM                     OPINION


      Appellant entered a guilty plea to aggravated robbery with a deadly weapon.
In accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to confinement for fifteen years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se
notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2